Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN FOX AND BARBARA FOX,
Plaintiff,
CASE NO. 2017-CV-01228-SLP

VS.

COUNTRY MUTUAL INSURANCE
COMPANY,

ee ee es

Defendant.

 

kK kK kK kek Ok

DEPOSITION OF TIMOTHY KEITH FRANCE
TAKEN ON BEHALF OF THE PLAINTIFF
IN TULSA, OKLAHOMA
ON SEPTEMBER 19, 2018

COMMENCING AT 10 A.M.

ke kK Kk Kk Ok

REPORTED BY DEBRA GARVER, CSR, RPR

instaScript
101 Park Avenue, Suite 910
Oklahoma City, OK 73102
Phone: 405-605-6880 Fax: 405-605-6881

PLAINTIFF'S
j EXHIBIT

6

 
Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 2 of 7

Timothy Keith France

 

9/19/2018 Page 82
1 A. Like a co-op or something like that.
2 Q. All right. Essentially feels like the same thing,

3 but it's a state-funded kind of thing?

4 A. Yeah, it was different than traditional, let's
5 say, insurance company-type stuff.
6 Q. Okay. How many earthquake investigations did you

7 do as a result of the Cushing quake at issue in this case?
8 A. Twenty to 30, maybe.
9 Q. So of your 40 to 50, 20 to 30 are a result of the

10 Cushing quake?

11 A. Yeah. And the reason that is, is I did a lot of
12 the schools so there was quite a few buildings. Like a

13 dozen schools, school buildings, thereabouts.

14 Q. And the schools are insured through a cooperative?
15 A. Yes.

16 Q. Okay. A dozen schools? How many -- and the rest
17 are residences?

18 A. Probably a dozen or so. I'm not -- I can't give

19 you a specific because I didn't count them. I don't
20 remember.
21 Q. Sure. Well, I mean, you're about in the range.

22 You got 12 school buildings?

23 A. Yeah.
24 Q. Twelve houses?
25 A. Thereabouts, yeah.

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 3 of 7

Timothy Keith France

 

9/19/2018 Page 83
1 Q. Twenty-four?
2 A. Yeah. It's in there somewhere.
3 Q. Okay. Did you have any commercial structures

4 other than the schools?

5 A. One Best Western hotel in Cushing.

6 Q. Did any of the schools have -- now, your capacity
7 in these earthquake investigations, were they the same

8 capacity as the Fox claim where you're determining cause of
9 loss or were they like the Pawnee Tribe building where

10 you're determining safety to occupy?

11 MR. FLEURY: Object to the form.
12 THE WITNESS: It was determine cause of loss and
13 extent of damage.

14 BY MR. ENGEL:

15 Q. Okay. On all 30 earthquakes --

16 A. Yes.

17 Q. -- investigations?

18 A. To my knowledge, yes.

19 Q. You know, that's the other thing is this safety to
20 occupy function that you ran for the Pawnee Tribe, that's

21 not typical for you. Most of these are determination of

22 cause of loss?
23 A. Yes.
24 Q. Right?
25 A. Yes.

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 4 of 7

Timothy Keith France
9/19/2018 Page 84

 

1 Q. Like 98 percent of them are determination of cause

2 of loss. Right?

3 A. The majority are determine cause of loss.

4 Q. Vast majority?

5 A. Yes.

6 Q. Okay. So this Pawnee Tribe is kind of a unique

7 thing.

8 So the 12 schools -- of course, rough numbers here, the
9 12 schools, determination of cause of loss?

10 A. Yes.
11 Q. Twelve homes, determination of cause of loss and

12 scope of damage. Right?

13 A. Yes.

14 Q. Same with school, scope of damage. Right?

15 A. Yes.

16 Q. Best Western, your one commercial investigation

17 related to this claim?

18 A. It was the same thing.
19 Q. Okay. And what's the general question? Is it
20 structural or nonstructural and then scope of work? Is that

21 generally what you're looking at? Is that kind of like the

22 decision tree that you have?

23 A. When they ask you to determine cause of loss, one,
24 the majority of it is let's focus on whether its structural

25 integrity has been compromised; and then, two, the extent of

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 5 of 7

Timothy Keith France

 

9/19/2018 Page 85
1 damage. And then they'll split it, whether it's cosmetic
2 damage or structural damage.
3 Q. Right. So, one, is it earthquake. Right?
4 A. Yes.
5 Q. And if it's earthquake, is it structural or
6 cosmetic. Correct?
7 A. Yes. Yes.
8 Q. And then if you got either of those boxes checked,
9 scope of repairs?
10 A. Yes.
11 Q. Do they ever tell you not to write a scope of
12 repairs?
13 A. Oh, yes.
14 Q. Did you write scope of repairs for all 30 of
15 these?
16 A. Couldn't tell you. Some request it, some don't.
17 Q. Were any of the 12 schools structurally damaged?
18 A. No.
19 Q. Were any of the 12 homes structurally damaged?
20 A. One I can distinctly remember, but it wasn't the
21 house itself.
22 Q. It was the chimney. Right?
23 A. It was the chimney.
24 Q. Farmers claim?
25 A. Couldn't tell you. I don't know. JI would have to

 

 

(405) 605-6880 instaScript
schedule@instascript.net

 
Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 6 of 7

 

Timothy Keith France
9/19/2018 Page 86
1 go look.
2 Q. The chimney at the top threw bricks off the roof.
3 Right?
4 A. Pardon?
5 Q. The chimney was leaning at the top where it came
6 out of the roof. Right?
7 A. No, it actually twisted above the roof.
8 Q. Right. So it's like a square chimney that's been
9 kind of pivoted around?
10 A. Yeah, but it was above the roof line.
11 Q. The Best Western, did it suffer structural damage?
12 A. No.
13 Q. And your conclusion on those 30 investigations
14 would have been that the -- if there was cracking associated
15 with the structure, then those would have been attributable
16 to soil type and moisture and thermal variations. Correct?
17 MR. FLEURY: Object to the form.
18 THE WITNESS: And age.
19 BY MR. ENGEL:
20 Q. And age. Is that accurate?
21 A. Majority of them, yes.
22 Q. Is there any different opinions that you would
23 have come to?
24 A. There was at least one I can recall that had
25 cosmetic damage to the interior finishes.

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-6 Filed 12/06/19 Page 7 of 7

Timothy Keith France

 

9/19/2018 Page 87
1 Q. Okay. So there's one with cosmetic damages. Is
2 that a school or a home?
3 A. That was residence.
4 Q. What else?
5 A. That's -- there could be one or two more, but they

6 were all in that same flavor.

7 Q. Okay. So you've got 12 schools.
8 Did any of the schools have cosmetic damage?
9 A. Yes.
10 Q. So, no structural damage. Some of these had
11 cosmetic damages. Is that accurate?
12 A. That would be accurate.
13 Q. Okay. And the ones that you concluded had -- if
14 they had structural cracking, that structural cracking would

15 have been caused by soil type and moisture, age of the

16 structure then. Correct?
17 MR. FLEURY: Object to the form.
18 THE WITNESS: Yes, yes.

19 BY MR. ENGEL:

20 Q. Okay. Now, you said that 20 to 30 of these

21 reports -- and I don't want to hold to you these numbers,

22 but this is an approximation.

23 Twenty to 30 of these investigation -- 20 to 30 of

24 these 40 to 50 investigations happened in Cushing related to

25 this quake. Correct?

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
